Citation Nr: 1016352	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a urological 
disorder, secondary to the service connected diabetes 
mellitus.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for chronic sinus infections 
claimed as due to VA surgical treatment on August 16, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from August 1971 to August 
1874 and form January 1975 to March 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

A hearing in front of the undersigned Veterans Law Judge was 
held in August 2007.  A transcript of the hearing has been 
associated with the claim file.

In November 2007, the Board remanded the claim for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for a urological 
disorder, secondary to the service connected diabetes 
mellitus, and compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for chronic sinus infections 
claimed as due to VA surgical treatment on August 16, 1995.  
After a careful review of the claim file, the Board finds 
that the claim must be remanded once again, prior to issuing 
a decision.
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board notes that in December 2009, the appellant 
submitted a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
wherein he stated that he had been treated by Dr. Green B. 
Neal from January 1986 to the present.  A review of the claim 
file shows that the most recent treatment records from Dr. 
Neal are from October 2007.  Moreover, there is no evidence 
in the file that the RO made any requests for or attempts to 
obtain any treatment records from Dr. Neal after the 
submission of the December 2009 21-4142.  The RO must request 
all records from October 2007 and associate them with the 
claim file.

Moreover, the Board notes that once VA undertakes to provide 
a VA examination, it must ensure that the examination is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In addition, the Court has held that when VA undertakes to 
provide a medical examination or obtain a medical opinion, 
the relevant inquiry is whether "the examiner providing the 
report or opinion is fully cognizant of the claimant's past 
medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008).  

In the Board remand of November 2007, the RO was requested to 
obtain a medical opinion as to whether the appellant has 
additional disability manifested by a chronic sinus disorder 
as a result of the August 1995 dental surgery.  A VA 
examination was conducted in January 2008.  At the time the 
examiner opined that the appellant had a remote history of 
dental surgery in 1995 with secondary sinusitis and perhaps 
an oroantral fistula which was repaired; and, that there is 
absolutely no evidence whatsoever since 2003 that the 
appellant has had any residual sinusitis or other 
complications from the aforementioned surgery.  As noted, the 
examiner found that the appellant has not had any sinus 
problems since 2003.  However, a review of the record reveals 
that private treatment records of March 2005 and June 2005 
show the appellant was treated for pain on his face.  
Moreover, treatment records of July 2009 show the appellant 
sought treatment for sinus pain; in October 2009 he reported 
symptoms of sinus pressure; and in November 2009, the 
appellant was seen for complaints of sinus pressure and 
swelling of the face which had been ongoing for 1.5 months.  
Considering the evidence above, the Board finds that the 
January 2008 opinion is inadequate as it was not based on an 
accurate factual basis.  

In regard to the claim for service connection for an 
urological disorder, the Board notes that in the remand of 
November 2007, the examiner was asked to provide an opinion 
as to whether any urological disorder(s) found on examination 
is/are due to the service connected diabetes mellitus or/and 
the in-service manifestations.  The appellant was afforded a 
VA examination in April 2009 at which time the examiner 
provided a nexus opinion stating that overactive bladder 
syndrome is more likely than not due to the appellant's 
lumbar sacral spine disorder.  The appellant was provided a 
second VA examination in August 2009.  At that time, the 
examiner opined that the appellant's urinary incontinence is 
less likely than not related to his diabetes.  He reports 
onset in 1973 after his spine and hip injury.

The Board notes that neither opinion fully complies with the 
Board's remand request.  Neither opinion addresses the 
relationship between the current urinary incontinence and the 
in-service manifestations.  In this regard, the Board notes 
that service treatment records show that the appellant was 
diagnosed with unspecified urethritis in January 1976.  
Subsequently, in June 1976, the appellant was seen for a 
follow up evaluation for symptomatic dysuria and slight 
urethral discharge.  Neither the April 2009 or the August 
2009 have VA opinions addressed the in-service manifestations 
and whether there is any relationship between the in-service 
manifestations and the current diagnosis as requested in the 
Board remand of January 2007.  In the case of Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  A new opinion which complies with the 
Board's remand request is needed.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request all treatment records for 
the appellant from Dr. Green B. Neal, 
from October 2007 to the present.  If 
no records are available a negative 
response is requested.

2.  After the above development has 
been completed, the RO should schedule 
the appellant for a VA examination.  
The examiner should express an opinion 
as to whether the appellant has 
additional disability, manifested by 
chronic sinus disorder, as a result of 
the August 1995 dental surgery.  The 
examiner should specifically consider 
the March 2005 and June 2005 complaints 
of pain on his face, the July 2009 
treatment for sinus pain, the October 
2009 reports of sinus pressure, and the 
November 2009, complaints of sinus 
pressure and swelling of the face.  If 
the examiner finds that there is 
additional disability, they should 
provide an opinion as to whether any 
additional disability is due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
other instance of fault on the part of 
the VA in furnishing surgical 
treatment, or an event not reasonably 
foreseeable.  The claim file should be 
provided to and reviewed by the 
examiner.  A complete rationale for any 
opinion rendered should be provided.  
If no opinion can be provided without 
resorting to speculation it should so 
be stated and the reason why such an 
opinion may not be provided must be 
provided.  

3.  After the development requested in 
section 1 of this remand is completed, 
the RO should request a VA medical 
opinion by an urologist for the purpose 
of ascertaining the etiology of the 
currently diagnosed urinary 
incontinence.  The examiner must be 
requested to express an opinion as to 
whether the currently diagnosed urinary 
incontinence is due to the in-service 
manifestations, including a diagnosis 
of unspecified urethritis in January 
1976, and symptomatic dysuria and 
slight urethral discharge in June 1976.  
The claim file should be provided to 
and reviewed by the examiner.  A 
complete rationale for any opinion 
rendered must be provided.  If no 
opinion can be provided without 
resorting to speculation it should so 
be stated and the reason why such an 
opinion may not be provided must be 
provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



